     Case 19-21054-jrs           Doc 87       Filed 07/02/19 Entered 07/02/19 16:57:26     Desc Main
                                              Document      Page 1 of 4


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                         GAINESVILLE DIVISION

In re:                                                           )
                                                                 ) Chapter 11
AMERICAN HOME PRODUCTS LLC,1                                     )
                                                                 ) Case No. 19-21054-JRS
                              Debtor.                            )
                                                                 ) Judge Sacca
                                                                 )

                                   NOTICE OF FILING REVISED BUDGET

           PLEASE TAKE NOTICE OF THE FOLLOWING:

           1.        On June 20, 2019, the Court entered that certain Final Order (I) Authorizing the

Debtor to Obtain Post-Petition Secured Financing Pursuant to 11 U.S.C. § 364, (II) Authorizing the

Debtor’s Limited Use of Cash Collateral Pursuant to 11 U.S.C. § 363, and (III) Granting Adequate

Protection to Prepetition Secured Lenders Pursuant to 11 U.S.C. §§ 361, 362, 363 and 364, Docket

No. 72 (the “Final DIP Order”).

           2.        Pursuant to Sections 3 and 8(a) of the Final DIP Order, the Debtor is filing an

updated budget attached hereto as Exhibit A (which supplemental budget shall constitute an

“Approved Supplemental Budget” for purposes of the Final DIP Order).

July 2, 2019                                   Respectfully submitted,

                                               /s/ Charles N. Kelley, Jr.
                                               Sean D. Malloy (admitted pro hac vice)
                                               Ohio State Bar No. 0073157
                                               Michael J. Kaczka (admitted pro hac vice)
                                               Ohio State Bar No. 0076548
                                               Maria G. Carr (admitted pro hac vice)
                                               Ohio State Bar No. 0092412
                                               McDONALD HOPKINS LLC
                                               600 Superior Avenue, E., Suite 2100
                                               Cleveland, OH 44114
                                               Telephone: (216) 348-5400

1
    The last four digits of the Debtor’s federal tax identification number are 3418.



{8195550: }
  Case 19-21054-jrs   Doc 87   Filed 07/02/19 Entered 07/02/19 16:57:26   Desc Main
                               Document      Page 2 of 4


                               Facsimile: (216) 348-5474
                               E-mail: smalloy@mcdonaldhopkins.com
                                       mkaczka@mcdonaldhopkins.com
                                       mcarr@mcdonaldhopkins.com

                               -and-

                               Charles N. Kelley, Jr.
                               Georgia State Bar No. 412212
                               KELLEY & CLEMENTS LLP
                               PO Box 2758
                               Gainesville, GA 30503
                               Telephone: 678-567-6120
                               Email: ckelley@kelleyclements.com

                               COUNSEL FOR DEBTOR
                               AND DEBTOR IN POSSESSION




{8195550: }                               2
AHP
DIP Cash Flow Forecast
                                                         Case 19-21054-jrs     Doc 87               Filed 07/02/19 Entered 07/02/19 16:57:26                                                           Desc Main                                     Distribution Date:    06/26/19
(Shown in USD Thousands)                                                                            Document      Page 3 of 4
Actual/Forecast -->                                                        Act         Fcst       Fcst        Fcst        Fcst        Fcst        Fcst         Fcst         Fcst         Fcst         Fcst         Fcst        Fcst        Fcst         13-Week
Week Number -->                                                             0            1          2           3           4           5           6            7            8            9           10           11          12          13            Total
Week Ending Date -->                                                     06/21/19    06/28/19   07/05/19    07/12/19    07/19/19    07/26/19    08/02/19     08/09/19     08/16/19     08/23/19     08/30/19     09/06/19    09/13/19    09/20/19      (6/28-9/20)
Receipts
   Completed Projects (in A/R Agings)                                        126          40          40          40          40          40          40           40           40           40           40           40          40          40                 520
   Deposits Received                                                         170         350         200         425         370         330         330          275          360          275          350          275         325         325               4,190
   Other Receipts                                                             50            -           -           -           -           -           -            -            -            -            -            -           -           -                   -
Total Receipts                                                               346         390         240         465         410         370         370          315          400          315          390          315         365         365               4,710

Operating Disbursements
   Materials & Labor - COGS                                                  151         225         163         195         123         190         123          190          123          190          123          170         123         170               2,108
   Freight                                                                    23           5           5          40           5           5           5           40            5            5            5           40           5           5                 170
   Marketing & Advertising                                                    36          38         120          43          38          38         120           43           38           38           38          125          38          38                 750
   Salaries, Wages, & Benefits                                               174          14         177          14         192          21         177           14          177           29          184           14         177          14               1,203
   General & Admin                                                              -           -           -           -         10            -           -            -          10             -            -            -           -         10                  30
   Utilities                                                                   1           1           4          10           7           1           4           10            7            1            4           10           7           1                  64
   Rent & Leased Equipment                                                      -           -         55            -           -           -         55             -            -            -            -          55            -           -                165
   Professional Services / Legal - Normal Course                                -           -           -           -           -           -           -            -            -            -            -            -           -           -                   -
   Property, Sales, & Tangible Taxes                                            -           -           -           -           -           -           -            -            -            -            -            -           -           -                   -
   Other Operating                                                              -           -           -           -           -           -           -            -            -            -            -            -           -           -                   -
Total Operating Disbursements                                                385         282         523         301         374         254         483          296          359          262          353          413         349         237               4,489


Weekly Net Cash Flow (Operations)                                             (38)       108        (283)        164          36         116        (113)          19           41           53           37          (98)         16         128                 221

Non-Operating Disbursements/(Receipts)

   Restructuring Fees - Us Trustee Fees                                         -           -           -           -           -         18         -            -            -            -            -             34            -           -                   52
   Other Non-Operating                                                          -           -           -           -           -           -            -            -            -            -            -           -           -           -                     -
Total Non-Operating Disbursements                                               -           -           -           -           -         18             -            -            -            -            -         34            -           -                   52

Professional Fees Accrual Escrow Carve out                                    61          56          51          41          36          31          26           46              -            -            -           -           -           -                289

Book Cash Beginning Balance                                                   286        186         238          54         176         175         242          102          115          155          208          245         113         128                 186
Total Net Cash Flow                                                          (100)        52        (334)        122          (1)         67        (139)         (28)          41           53           37         (132)         16         128                (120)
Total DIP Transfer                                                               -          -        150            -           -           -           -          40             -            -            -            -           -           -                190
Book Cash Ending Balance                                                      186        238          54         176         175         242         102          115          155          208          245          113         128         256                 256


Escrow Account Balance Reconciliation
Weekly Professional Escrow Amounts                                            61          56          51          41          36          31          26           46              -            -            -           -           -           -                289
Payments
  Restructuring Fees - Professionals                                            -           -           -           -        235            -            -           -         195              -            -           -           -           -                430
  Restructuring Fees - Noticing Agent, Estate Winddown                          -           -           -           -           -           -            -         30           13              -            -           -           -           -                 43
Escrow Drawdown Payments                                                                                                     235            -            -         30          208              -            -           -           -           -                473
Escrow Balance                                                               184         240         291         333         134         165         191          208              -            -            -           -           -           -                     -
                                              Case 19-21054-jrs             Doc 87              Filed 07/02/19 Entered 07/02/19 16:57:26                                                      Desc Main
                                                                                                Document      Page 4 of 4

AHP
Restructuring Details                                      1              2              3              4              5              6              7              8             9               10              11              12              13
                                                         Fcst           Fcst           Fcst           Fcst           Fcst           Fcst           Fcst           Fcst           Fcst            Fcst            Fcst            Fcst            Fcst
Week Ending                                            06/28/19       07/05/19       07/12/19       07/19/19       07/26/19       08/02/19       08/09/19       08/16/19       08/23/19        08/30/19        09/06/19        09/13/19        09/20/19
Accounting Month                                         June           July           July           July           July          August         August         August         August          August        September       September       September

Debtor FA - Aurora MP
   Post-Petition Fee Accruals                             25,000         25,000         15,000         15,000         10,000         10,000          5,000
   AP - Accrued Fees Unpaid                              100,000        125,000        140,000         55,000         65,000         75,000         80,000               -                -               -               -               -               -
   Forecasted Payments                                          -              -              -       100,000               -              -              -        80,000                 -               -               -               -               -
   Retainer                                                     -              -              -              -              -              -              -              -                -               -               -               -               -
   Paid Invoices                                                -              -              -              -              -              -              -              -                -               -               -               -               -
Total Debtor FA - Aurora MP                                       -              -              -     100,000                 -              -              -      80,000                 -               -               -               -               -

Debtor National Counsel - McDonald Hopkins
   Post-Petition Fee Accruals                             20,000         15,000         15,000         10,000         10,000          5,000               -              -                -               -               -               -               -
   AP - Accrued Fees Unpaid                               95,000        110,000        125,000         40,000         50,000         55,000         55,000               -                -               -               -               -               -
   Forecasted Payments                                          -              -              -        95,000               -              -              -        55,000                 -               -               -               -               -
   Retainer                                                     -              -              -              -              -              -              -              -                -               -               -               -               -
   Paid Invoices                                                -              -              -              -              -              -              -              -                -               -               -               -               -
Total Debtor National Counsel - McDonald Hopkins                  -              -              -      95,000                 -              -              -      55,000                 -               -               -               -               -

Debtor Local Counsel - Charles Kelley
   Post-Petition Fee Accruals                              5,000          5,000          5,000          5,000          5,000          5,000          5,000               -                -               -               -               -               -
   AP - Accrued Fees Unpaid                               20,000         25,000         30,000         15,000         20,000         25,000         30,000               -                -               -               -               -               -
   Forecasted Payments                                          -              -              -        20,000               -              -              -        30,000                 -               -               -               -               -
   Retainer                                                     -              -              -              -              -              -              -              -                -               -               -               -               -
   Paid Invoices                                                -              -              -              -              -              -              -              -                -               -               -               -               -
Total Debtor Local Counsel - Charles Kelley                       -              -              -      20,000                 -              -              -      30,000                 -               -               -               -               -

GUC's Counsel - TBD
  Post-Petition Fee Accruals                               5,000          5,000          5,000          5,000          5,000          5,000          5,000               -                -               -               -               -               -
  AP - Accrued Fees Unpaid                                20,000         25,000         30,000         15,000         20,000         25,000         30,000               -                -               -               -               -               -
  Forecasted Payments                                           -              -              -        20,000               -              -              -        30,000                 -               -               -               -               -
  Retainer                                                      -              -              -              -              -              -              -              -                -               -               -               -               -
  Paid Invoices                                                 -              -              -              -              -              -              -              -                -               -               -               -               -
Total GUC's Counsel - TBD                                         -              -              -      20,000                 -              -              -      30,000                 -               -               -               -               -


Charles Kelley Noticing Work
   Post-Petition Fee Accruals                               1,250          1,250          1,250          1,250         1,250          1,250          1,250               -                -               -               -               -               -
   AP - Accrued Fees Unpaid                                 5,000          6,250          7,500          8,750        10,000         11,250         12,500               -                -               -               -               -               -
   Forecasted Payments                                           -              -              -              -             -              -              -        12,500                 -               -               -               -               -
   Retainer                                                      -              -              -              -             -              -              -              -                -               -               -               -               -
   Paid Invoices                                                 -              -              -              -             -              -              -              -                -               -               -               -               -
Total Charles Kelley Noticing Work                                -              -              -              -              -              -              -      12,500                 -               -               -               -               -

Professional Estate Winddown Fees
   Forecasted Payments                                            -              -              -              -              -              -      30,000                 -              -               -               -               -               -
Total Professional Estate Winddown Fees                           -              -              -              -              -              -      30,000                 -              -               -               -               -               -

Total Escrow Professional Fees Accrual                    56,250         51,250         41,250         36,250         31,250         26,250         16,250               -                -               -               -               -               -
Professional Fee Payout                                         -              -              -       235,000               -              -              -       207,500                 -               -               -               -               -
Professional Fee Escrow Balance                          240,000        291,250        332,500        133,750        165,000        191,250        207,500               -                -               -               -               -               -
